978 F.2d 744
298 U.S.App.D.C. 247
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Grant ANDERSON, Appellant,v.Walter RIDLEY.
No. 91-5293.
United States Court of Appeals, District of Columbia Circuit.
Sept. 17, 1992.

Before STEPHEN F. WILLIAMS, SENTELLE and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's response to the court's July 23, 1992 order to show cause, the motion for status review, the motion for expeditious process and briefing schedule, the motion for transmission of record, and treating the notice of appeal as including a request for a certificate of probable cause, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that this appeal be dismissed for lack of jurisdiction.   A certificate of probable cause is a jurisdictional prerequisite to an appeal by a non-federal prisoner from the denial of a federal habeas petition and may be issued only upon a "substantial showing of the denial of a federal right."   See Garris v. Lindsay, 794 F.2d 722, 725 (D.C.Cir.), cert. denied, 479 U.S. 993 (1986).   Appellant has failed to make such a showing because he has not demonstrated that his remedy in D.C. Superior Court is "inadequate or ineffective."   See D.C.Code Ann. § 23-110(g);   Swain v. Pressley, 430 U.S. 372, 384 (1977).   It is


4
FURTHER ORDERED that the remaining motions be dismissed as moot.   Because no appeal has been allowed, no mandate shall issue.